Per Curiam.

The lease of the entire parking lot made to the tenant by the receiver, the predecessor in interest of the landlord herein, on April 1, 1953, was not a lease of the same space theretofore occupied by the tenant for the storage of his truck. The lease was, therefore, to a person not in possession of the demised space at the time of its execution (Commercial Rent Law, § 13; L. 1945, ch. 315, as amd. by L. 1952, ch. 416); since the lease was executed after March 31, 1950, the Commercial Rent Law was inapplicable to the space. The landlord was, therefore, entitled to a final order.
The final order should be reversed, with $30 costs, and final order directed for the landlord, with costs.
Hofstadter, Aurelio and Tilzer, JJ., concur.
Final order reversed, etc.